Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2016

                                      No. 04-16-00315-CV

                  IN THE INTERST OF A.G.K. AND T.L.C., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014PA02489
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
       The reporter’s record was due May 31, 2016. On May 31, 2016, the reporter filed a
notification of late record asking for an additional fifteen days to file the record. The reporter
also states in her notification that she does “not know the status of indigency.” Appellant
Thomas Comer filed an affidavit of indigency in the trial court with the notice of appeal.
Accordingly, the affidavit was timely. Pursuant to the rules of appellate procedure, any party
wishing to contest appellant’s affidavit was required to file a contest in the trial court on or
before May 31, 2016. No contest was filed. Accordingly, appellant is deemed indigent and the
reporter must prepare the record without cost to appellant. We GRANT the reporter’s request
for additional time to file the record and ORDER the reporter to file the record in this court on
or before June 15, 2016.

       We further order the clerk of this court to serve a copy of this order on all counsel, the
district clerk, and the court reporter.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court